DETAILED ACTION


Response to Arguments
Applicant's arguments are moot in view of the new grounds of rejection necessitated by applicant's amended claim scope.


Claim Rejections - 35 USC § 101
The prior 101 rejection is withdrawn in view of applicant's remarks.



Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-22, 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation " the second computing instance" in line 18.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26, 27, 28, 30, 31, 33-35, 37, 40-44, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrom et al (US 2008/0104212 hereinafter Ebrom).


As to claim 21, Ebrom discloses a system comprising: 

a processor; [0086] microprocessor
a memory  [0096] a physical part that has memory
storing instructions  [0096] logic
that, when executed by the processor, cause the processor to perform operations comprising: 
receiving,  see  Fig 14 16 right side hardware component via message (1)
from a server,  
Fig 14 16 right side hardware component 
in view of  Fig 1 16, Fig 2 16 in further view of [0096] component
in context of Fig 64 Configuration Mechanism 
in view of Fig 63 Arbitrary Software components as a type of Configuration Mechanism 
in further view of [0503] arbitrary software components of application logic 59 
in further view of Fig 14 59 App Logic
Note:  applicant specification [0049] provides a hybrid example of a server that may also be a client similar to prior art shown for example in Figs 2 and 31
a request Fig 14 (1)
containing a label Fig 4 API ID in view of Fig 14 74
and an indication Fig 4 SAP
of an application service, [0479] the local implementation of API 1

Fig 4 API ID in view of Fig 14 74
is a character string 
[0151] The API ID is a unique identifier in view of [0431] class identifier
in view of [0150] The first byte of the application packet structure 28 contains API ID
Note: those of ordinary skill in the art know that one byte holds a character and a string 
is a sequence of one or more characters.
that identifies a first association [0424] packet 24 contains both node ID and API ID
between the application service [0479] the local implementation of API 1
and a first endpoint identifier 
Fig 4 Address, Dest  in view of [0424] node ID  e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 

wherein the first endpoint identifier 
Fig 4 Address, Dest  in view of [0424] node ID e.g. node 2 in view of  [0430]
identifies a first computing device 
Fig 14 16 left side hardware component embodied as Fig 2 bottom left 16
in view of Fig 2 showing the relationship between 16 and 16A
in further view of [0096]  component 16 can comprise one or more devices….which 
    execute logic
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 

disposed within a managed network   Fig 14 14 network, Fig 1 14 network, Fig 2 14 network
and associated with a first computing instance; 
Fig 14 16A within left side hardware component
embodied as Fig 2 bottom left 16A  *note 3 instances

receiving, see  Fig 14 16A via message (1)
from the server, Fig 14 16 right side hardware component
a second request Fig 14 (1)
containing the label Fig 4 API ID in view of Fig 14 74  
and the indication Fig 4 SAP
of the application service, [0479] the local implementation of API 1
wherein the character string 
[0151] The API ID is a unique identifier in view of [0431] class identifier
in view of [0150] The first byte of the application packet structure 28 contains API ID
identifies a second association [0424] packet 24 contains both node ID and API ID
between the application service [0479] the local implementation of API 1
and a second endpoint identifier, 
Fig 4 Address, Dest  in view of [0424] node ID e.g. node 3  in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom right 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 

wherein the second endpoint identifier Fig 4 Address, Dest  in view of [0424] node ID e.g. node3
identifies a second computing device 
Fig 14 16 left side hardware component embodied as Fig 2 bottom right 16
in view of Fig 2 showing the relationship between 16 and 16A
in further view of [0096]  component 16 can comprise one or more devices….which 
    execute logic
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 
disposed within the managed network Fig 14 14 network, Fig 1 14 network, Fig 2 14 network
and associated with the second computing instance; 
Fig 14 16A within left side hardware component
embodied as Fig 2 bottom right 16A  *note 3 instances
0479] the component transmits the received information over 14 and received by 52 
of the left hand software operating environment
In other words, the information of packet 24 passes through Fig 14 10, and 14A and is processed according to Fig 37.  As such, the information of packet 24 resides in memory structures (i.e. Fig 33) which corresponds to the limitation of storing.
		in a first credential store  
Fig 14 14A WIDE and  Fig 14 10 SA including  Fig 10 52 WIDE Application Layer 
as described in  [0479] 
associated with the first computing instance, 
Fig 14 16A within left side hardware component
embodied as Fig 2 bottom left 16A  *note 3 instances
the first association [0424] packet 24 contains both node ID and API ID
between the application service [0479] the local implementation of API 1
and the first endpoint identifier; 2Application No. 16/791,790 Amendment, Interview Summary, and Response to Office Action Mailed August 20, 2021 
Fig 4 Address, Dest  in view of [0424] node ID e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 

storing, 
[0479] the component transmits the received information over 14 and received by 52 
of the left hand software operating environment
In other words, the information of packet 24 passes through Fig 14 10, and 14A and is processed according to Fig 37.  As such, the information of packet 24 resides in memory structures (i.e. Fig 33) which corresponds to the limitation of storing.
in a second credential store 
Fig 14 14A WIDE and  Fig 14 10 SA including  Fig 10 52 WIDE Application Layer 
as described in  [0479] 
associated with the second computing instance, 
Fig 14 16A within left side hardware component
embodied as Fig 2 bottom right 16A  *note 3 instances of 16
the second association [0424] packet 24 contains both node ID and API ID
between the application service [0479] the local implementation of API 1
and the second endpoint identifier; 
Fig 4 Address, Dest  in view of [0424] node ID e.g. node 3  in view of  [0430]
in view of  Fig 14 16 left side hardware component embodied as Fig 2 bottom right 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 

determining that an access credential Fig 31 7 publishSANode w/ Correct Password
is required
[0553] if a node without access attempts to execute a firewalled command it will be 
rejected
to access the application service 
[0479] the local implementation of API 1
in view of  [0552] special commands that are considered to be behind the firewall
executing on the first computing device;
Fig 14 16 left side hardware component 
embodied as Fig 2 bottom left 16
in view of Fig 2 showing the relationship between 16 and 16A
in further view of [0096]  component 16 can comprise one or more devices….which 
    execute logic
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 

0241] The payload of the feedback message contains a firewall password, which is to 
be used by the firewall security feature of the software architecture 10.  see also Fig 30, 31, 33, and 37
the access credential Fig 31 7 publishSANode w/ Correct Password
and the first endpoint identifier 
Fig 4 Address, Dest  in view of [0424] node ID  e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 
from the first credential store   
Fig 14 14A WIDE and  Fig 14 10 SA including  Fig 10 52 WIDE Application Layer 
as described in  [0479] 
based on [0241] publishSANode API ID 3 / Op 2  Byte 3: Password MSB  Byte 4: Password MSB
the label Fig 4 API ID in view of Fig 14 74

and the based on [0149] A SAP of 4 indicates the enclosed SDU26 is defined by the packet 
structure 28  associated with software architecture 10.
the indication Fig 4 SAP
of the application service; [0479] the local implementation of API 1

and transmitting Fig 31 9: ACK  
in view of [0203] publish Acknowledgement 
in further view of  Fig 4  24 including 26 SDU including Byte 1 API ID
the first endpoint identifier 
Fig 4 Address, Dest  in view of [0424] node ID  e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of 
Fig 14 
to the server, 
Fig 14 16 right side hardware component 
in view of  Fig 1 16, Fig 2 16 in further view of [0096] component
in context of Fig 64 Configuration Mechanism 
in view of Fig 63 Arbitrary Software components as a type of Configuration 
Mechanism 
in further view of [0503] arbitrary software components of application logic 59 
in further view of Fig 14 59 App Logic
Note:  applicant specification [0049] provides a hybrid example of a server that may also be a client similar to prior art shown in Fig 2

and  transmitting
[0241] This message is sent when a node of the software architecture 10 powers up
the access credential [0241] API ID =3 Op Code = 2  w Password  as 2 byte argument
to the server, 
Fig 14 16 right side hardware component 
in view of  Fig 1 16, Fig 2 16 in further view of [0096] component
in context of Fig 64 Configuration Mechanism 
in view of Fig 63 Arbitrary Software components as a type of Configuration 
Mechanism 
in further view of [0503] arbitrary software components of application logic 59 
in further view of Fig 14 59 App Logic
Note:  applicant specification [0049] provides a hybrid example of a server that may also be a client similar to prior art shown in Fig 2


Fig 4 Address, Dest  in view of [0424] node ID  e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 
is associated 
Fig 4  24 including 26 SDU including Byte 1 API ID
in view of  [0241] API ID =3 Op Code = 2  
with the access credential  [0241] API ID =3 Op Code = 2  w Password  as 2 byte argument
used to access Fig 30 Access Granted
the application service [0479] the local implementation of API 1
executing on the first computing device, 
Fig 14 16 left side hardware component embodied as Fig 2 bottom left 16
in view of Fig 2 showing the relationship between 16 and 16A
in further view of [0096]  component 16 can comprise one or more devices….which 
    execute logic
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 


and wherein reception Fig 31 7 in view of Fig 4  24 including Fig 4 Address
of the first endpoint identifier 
Fig 4 Address, Dest  in view of [0424] node ID  e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 
causes [0241] to become a trusted node
the server 
Fig 14 16 right side hardware component 
in view of  Fig 1 16, Fig 2 16 in further view of [0096] component
in context of Fig 64 Configuration Mechanism 
in view of Fig 63 Arbitrary Software components as a type of Configuration Mechanism 
in further view of [0503] arbitrary software components of application logic 59 
in further view of Fig 14 59 App Logic
Note:  applicant specification [0049] provides a hybrid example of a server that may also be a client similar to prior art shown for example in Figs 2 and 31
to remotely access  Fig 31 8: Firewalled Command  w 9:ACK
the application service [0479] the local implementation of API 1
executing on the first computing device 
Fig 14 16 left side hardware component embodied as Fig 2 bottom left 16
in view of Fig 2 showing the relationship between 16 and 16A
in further view of [0096]  component 16 can comprise one or more devices….which 
    execute logic
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 
using the access credential.
[0241] API ID =3 Op Code = 2  w Password  as 2 byte argument

As to claim 26, Ebrom discloses wherein
the access credential [0241] API ID =3 Op Code = 2  w Password  as 2 byte argument
is obtained via orchestration script  
Fig 14 10  right side hardware
as embodied by service module 232 of Figs 21 and 22
in view of [0535] test scripts
Note: Fig 21A SA Driver is analogous to Fig 14 10  in the service module embodiment
executed on a proxy server
Figs 21 and 22 service module 232 


As to claim 27, Ebrom discloses wherein
	wherein the orchestration script 
Fig 14 10  right side hardware
as embodied by service module 232 of Figs 21 and 22
in view of [0535] test scripts
is configured to automatically run on a predetermined time schedule 
 [0241] message is sent when a node powers up

Claim 28 is rejected on the basis previously presented in the rejection of claim 21 in addition to the following:
	wherein the label  Fig 4 API ID in view of Fig 14 74  
	cannot be directly used to access
[0454] The command handler 50 see Fig 10   processes incoming commands from layer 52, 
invoking onto software operating functions according to identifiers API ID and Op Code
In other words, the command handler evaluates the incoming API ID and Op Code and selects the appropriate internal software component to invoke on.
See also: Fig 33 Command Handler
	the application service  [0479] the local implementation of API 1


As to claim 30, Ebrom discloses wherein
	wherein the CMDB
Fig 14 14A WIDE and  Fig 14 10 SA including  Fig 10 52 WIDE Application Layer 
as described in  [0479] 
	is a single database table  [0500] routing table
	that stores
	the first association [0424] packet 24 contains both node ID and API ID
		between the first endpoint identifier
Fig 4 Address, Dest  in view of [0424] node ID  e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements 
of Fig 14 
				in view of  [0500] routing information 
			the label 
Fig 4 API ID in view of Fig 14 74
in view of  [0500] functional identifiers
			and the application service
 [0479] the local implementation of API 1
embodied as [0500] function pointer


As to claim 31, Ebrom discloses wherein
	wherein the CMDB
Fig 14 14A WIDE and  Fig 14 10 SA including  Fig 10 52 WIDE Application Layer 
as described in  [0479] 
	
	stores 
[0479] the component transmits the received information over 14 and received by 52 
of the left hand software operating environment
In other words, the information of packet 24 passes through Fig 14 10, and 14A and is processed according to Fig 37.  As such, the information of packet 24 resides in memory structures (i.e. Fig 33) which corresponds to the limitation of storing.
all access credentials  [0241] API ID =3 Op Code = 2  w Password  as 2 byte argument
	that are managed 
[0612] The third party device 22 may be able to send messages which are organized according to 
Fig 4
by a remote network management platform  Fig 1 22 remote client
	on behalf of the managed network Fig 14 14 network, Fig 1 14 network, Fig 2 14 network


Claim 33 is rejected on the basis previously presented in the rejection of claim 26 
Claim 34 is rejected on the basis previously presented in the rejection of claim 27
Claim 35 is rejected on the basis previously presented in the rejection of claim 21
Claim 37 is rejected on the basis previously presented in the rejection of claim 30
Claim 40 is rejected on the basis previously presented in the rejection of claim 26 

As to claim 41, Ebrom discloses wherein
	the label Fig 4 API ID in view of Fig 14 74
	is configured to hide data [0100] encapsulating
	required to access the application service [0479] the local implementation of API 1
	from a requesting client  Fig 31 16,22 SA Client


As to claim 42, Ebrom discloses wherein
	the label Fig 4 API ID in view of Fig 14 74
	excludes information [0500] function pointer
available to the first computing device
and cannot be directly used to access
[0454] The command handler 50 see Fig 10   processes incoming commands from layer 52, 
invoking onto software operating functions according to identifiers API ID and Op Code
In other words, the command handler evaluates the incoming API ID and Op Code and selects the appropriate internal software component to invoke on.
See also: Fig 33 Command Handler
the first computing device
Fig 14 16 left side hardware component embodied as Fig 2 bottom left 16
in view of Fig 2 showing the relationship between 16 and 16A
in further view of [0096]  component 16 can comprise one or more devices….which 
    execute logic

Claim 43 is encompassed by claim 21 and is rejected on the basis provided in the rejection of claim 21.

As to claim 44, Ebrom discloses 
	causing [0493] propagated discovery
the server
Fig 14 16 right side hardware component 
in view of  Fig 1 16, Fig 2 16 in further view of [0096] component
in context of Fig 64 Configuration Mechanism 
in view of Fig 63 Arbitrary Software components as a type of Configuration Mechanism 
in further view of [0503] arbitrary software components of application logic 59 
in further view of Fig 14 59 App Logic
	to provide access [0493] identification information enabling the sender to send subsequent messages
	to the application service  [0479] the local implementation of API 1

	without [0493] identification information could be an identifier which could be used to pull routing info
	the first endpoint identifier
Fig 4 Address, Dest  in view of [0424] node ID  e.g. node 2 in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom left 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 
	or the access credential
[0241] API ID =3 Op Code = 2  w Password  as 2 byte argument
	being available to a requesting client  Fig 14A 1040
The routing table created by a propagated discovery table stored in 1042 whereas 1040 receives a discovery confirmation message with only the identification information


As to claim 46, Ebrom discloses 
	the second endpoint identifier
Fig 4 Address, Dest  in view of [0424] node ID e.g. node 3  in view of  [0430]
in view of  Fig 14 16 left side hardware component
embodied as Fig 2 bottom right 16
see also Fig 14A illustrating a more detailed view of Fig 2 including elements of Fig 14 
	comprises a range of network addresses
Fig 4 Address comprises three bit addresses allowing for nodes 0-7 as well as a broadcast bit which will address a message to all nodes thereby arriving at the claimed invention of a range of addresses 
		


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22, 29, 36 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrom.
As to claim 22,
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art that Ebrom  teaches
		wherein the first endpoint identifier is an IP address

because
In [0098], Ebrom discloses that the WIDE network is simply one example of a 
suitable internal communications network 14.

and  Internet networks are featured throughout Ebrom's disclosure. For 
example:  Fig 1 TCP-IP, [0535] Internet, Fig 15, [0100] Wi-Fi, Fig 60 602

and more particularly in [0506] Ebrom discloses that protocols for the internal 
network include wireless
			
			whereas in [0100] Ebrom teaches that a wireless network may be WiFi


		As such
As Ebrom discloses in [0098], network 14 may be any suitable type of network 
and moreover suggests in Fig 1 TCP-IP, [0535] Internet, Fig 15, [0100] Wi-Fi, 
Fig 60 602, and [0506] in view of  [0100]
				that network 14 may be an IP network either wired or wireless WiFi 				
in such case the first endpoint identifier is embodied an IP address, as 
shown in the Address Fields of Ebrom Fig 4 24

Claim 29 is rejected on the basis previously presented in the rejection of claim 22. 
Claim 36 is rejected on the basis previously presented in the rejection of claim 22.


As to claim 45 is rejected on the basis previously presented in the rejection of claim 21 in view of Fig 2.  In other words, the same mappings apply to the second computing devices as do the first computing device with respect to the access credential.  Each SA NODE 10 of every operating environment 16A of each component 16 of Fig 2 requires a credential be presented in order to become a trusted node able to send firewalled commands.  Therefore, a second access credential is required for the second computing device.


 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A MCCOY/Examiner, Art Unit 2431